[Cite as State v. Adkins, 2021-Ohio-711.]


                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                  LAWRENCE COUNTY

 STATE OF OHIO,                   :
                                  :    Case No. 20CA3
       Plaintiff-Appellee,        :
                                  :
       v.                         :    DECISION AND JUDGMENT
                                  :    ENTRY
 BELINDA ADKINS,                  :
                                  :    RELEASED: 03/04/2021
       Defendant-Appellant.       :
_____________________________________________________________
                            APPEARANCES:

 Brigham Anderson, Lawrence County Prosecuting Attorney, Ironton, Ohio, for
 Appellee.

 Angela Miller, Jupiter, Florida, for Appellant.
 ____________________________________________________________

 Wilkin, J.

         {¶1} This is an appeal from a Lawrence County Court of Common Pleas

 judgment convicting Appellant, Belinda Adkins, of aggravated murder. The trial

 court sentenced Appellant to life in prison, plus three years for a firearm

 specification, with a possibility of parole after twenty years. Appellant asserts

 that her guilty plea violated both the Federal and Ohio Constitution because it

 was not knowing, voluntary, or intelligent and because her trial counsel was

 ineffective for advising her to plead guilty. Having reviewed the record and the

 applicable law we affirm the trial court’s judgment of conviction.

                                             BACKGROUND

         {¶2} The State charged Appellant with murder and aggravated murder

 with a firearm for killing her husband. Appellant pleaded not guilty by reason of
Lawrence App. No. 20CA3                                                             2


insanity (“NGRI”) and sought a competency evaluation. The trial court ordered a

mental examination of Appellant to determine her competency to stand trial, and

to evaluate her mental state at the time of the offense. The Court Clinic

undertook the evaluation and subsequently issued a report that found Appellant

competent to stand trial, and a separate report that found she understood the

wrongfulness of her actions so a not-guilty-by-reason-insanity defense (“NGRI”)

was not supported. Pursuant to these reports, the trial court found Appellant

competent to stand trial, and Appellant withdrew her NGRI defense.

       {¶3} On the first day of trial, the parties reached a plea agreement

whereby Appellant would plead guilty to aggravated murder with the firearm

specification, and in return the State would dismiss the murder charge and

recommend the minimum sentence of life in prison with the possibility of parole

after twenty years, plus three years for the gun specification. The trial court

engaged in a Crim.R. 11 colloquy with Appellant to ensure that she entered her

plea knowingly, intelligently and voluntarily, including that she understood the

maximum penalty she could receive would be life in prison without the chance of

parole, and that the trial court was not bound to accept the sentence

recommended by the State. The State then proceeded with Appellant’s

allocution. After a recess, the trial court heard victim statements and then

proceeded with sentencing, imposing a three-year sentence for the firearm

specification to be served consecutive to a life sentence with the possibility of

parole after 20 years, for an aggregate sentence of life in prison with the
Lawrence App. No. 20CA3                                                                3


possibility of parole after 23 years. Finally, the trial court informed Appellant of

her right to appeal her conviction. It is this judgment that Appellant appeals.

                               ASSIGNMENTS OF ERROR

I.     APPELLANT’S GUILTY PLEA WAS OBTAINED IN VIOLATION
       OF THE FIFTH AND FOURTEENTH AMENDMENTS TO THE
       UNITED STATES CONSTITUTION AND ARTICLE I, SECTION
       10 OF THE OHIO CONSTITUTION AND CRIM.R 11(C)

II.    APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF
       COUNSEL IN VIOLATION OF THE SIXTH AND FOURTEENTH
       AMENDMENTS TO THE UNITED STATES CONSTITUTION AND
       ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION WHEN
       HER COUNSEL ADVISED HER TO PLEAD GUILTY TO
       AGGRAVATED MURDER.

                            ASSIGNMENT OF ERROR I

       {¶4} Appellant argues that her plea was not knowing and intelligent. She

argues that she was not sufficiently aware of the consequences of her plea

because of “cognitive and mental health issues.” Specifically, she alleges that

she had difficulty remembering the shooting, and she suffers from “bipolar

disorder, PTSD, anxiety, and depression” that raise “concerns about [her] mental

state at the time of the plea hearing.” Appellant also alleges that because the

trial court was aware that she was taking psychotropic drugs while in jail, it had

an obligation to conduct further inquiry into her mental state before accepting her

plea under United States v. Damon, 191 F.3d 561, 565 (4th Cir. 1999).

Therefore, Appellant argues that her plea should be vacated, or alternatively this

court should remand the case to the trial court to conduct an evidentiary hearing

to reevaluate her mental state at the time she entered her guilty plea.
Lawrence App. No. 20CA3                                                              4


       {¶5} The State argues that Appellant’s argument is based on “allegations

and accusations without any supporting evidence.” The State argues that the

Appellant’s mental examination revealed that she was competent to stand trial

and her NGRI lacked merit. The State further argues that at the plea hearing the

trial court properly informed Appellant of her rights, and her responses were

consistent with a knowing, voluntary and intelligent plea. Therefore, the State

argues that the court should overrule Appellant’s first assignment of error.

       {¶6} “A defendant who enters a plea in a criminal case must act

knowingly, intelligently, and voluntarily. Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States

Constitution and the Ohio Constitution.” State v. Smith, 4th Dist. Ross No.

19CA3680, 2019-Ohio-4115, ¶7, citing State v. Veney, 120 Ohio St. 3d 176,

2008-Ohio-5200, 897 N.E.2d 621, ¶ 7. “In determining whether a guilty * *

* plea was entered knowingly, intelligently, and voluntarily, an appellate court

examines the totality of the circumstances through a de novo review of the record

to ensure that the trial court complied with constitutional and procedural

safeguards.” State v. Willison, 4th Dist. Athens No. 18CA18, 2019-Ohio-220, ¶

11, citing State v. Cooper, 4th Dist. Athens No. 11CA15, 2011-Ohio-6890, ¶ 35.

       {¶7} The procedural safeguards include the trial court ensuring the

defendant’s plea is voluntary, including that he or she understands the nature of

the charges, the effect of the plea, the maximum penalty possible, that the

defendant is not eligible for probation or for the imposition of community control

sanctions at hearing (if applicable), the effect of the plea, and that after accepting
Lawrence App. No. 20CA3                                                                 5


the plea the trial court may proceed to sentencing. Smith at ¶ 8, citing Crim.R.

11(C)(2)(a) and (b). “Substantial compliance with Crim.R. 11(C)(2)(a) and (b) is

sufficient for a valid plea because they do not involve constitutional rights.” Id.,

citing Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 14.

       {¶8} A trial court must also inform the defendant of the constitutional rights

that he or she is waiving by pleading guilty, including the right to a jury trial, to

confront witnesses, to compel witnesses to appear, to require the State to prove

their guilt beyond a reasonable doubt, and the right against self-incrimination.

Id., citing Crim.R. 11(C)(2)(c). “[S]trict compliance with Crim.R. 11(C)(2)(c) is

required because constitutional rights are involved.” Id.

       {¶9} Appellant first argues that memory issues pertaining to the shooting,

as well as her diagnosis of “bipolar disorder, PTSD, anxiety, and depression”

raise “concerns about [her] state at the time of the plea hearing.” While

Appellant’s argument is couched as a Crim.R. 11 compliance issue, her

allegations also appear to implicate her competence to understand the plea.

Therefore, as we did in State v. Morrison, 4th Dist. Adams No. 07CA854, 2008-

Ohio-4913, we also address Appellant’s competence to understand her plea.

“The competency standard for entering a plea ‘is the same as the competency

standard for standing trial.’ ” Id., quoting Godinez v. Moran (1993), 509 U.S. 389,

391, 113 S.Ct. 2680, 125 L.Ed.2d 321; State v. Mink, 101 Ohio St .3d 350, 2004-

Ohio-1064, ¶ 57; State v. Bolin (1998), 128 Ohio App.3d 58, 713 N.E.2d

1092; State v. Jenkins, Henry App. No. 06, 2005-Ohio-5616, ¶ 8. “To determine

whether a defendant is competent to stand trial, a court must determine that
Lawrence App. No. 20CA3                                                             6


defendant ‘has “sufficient present ability to consult with his lawyers with a

reasonable degree of rational understanding” and a “rational as well as a factual

understanding of the proceeding against him.” ’ ” Id., quoting State v.

Jenkins, Henry No. 06, 2005-Ohio-5616, at ¶ 8, citing Godinez v. Moran, 509

U.S. 389, 397, 113 S.Ct. 2680, 125 L.Ed.2d 321 (1993), quoting Dusky v. United

States, 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824 (1960).

       {¶10} We begin our analysis by recognizing that the trial court ordered

Appellant to undergo a mental examination to determine whether she was

competent to stand trial, and to determine whether her NGRI defense was

supported. The competency report noted Appellant’s history of bipolar disorder,

PTSD, anxiety, and depression, but concluded that Appellant was nevertheless

competent to stand trial. And the report addressing Appellant’s NGRI defense

found that Appellant “report[ed]” “memory loss” regarding the shooting but it

ultimately concluded that she did not suffer memory loss based primarily upon

her actions of attempting to avoid arrest after the shooting “and also

premeditation.” Consequently, the report concluded that Appellant did

understand the wrongfulness of her act of shooting her husband. Assuming the

plea colloquy does not show otherwise, we have recognized that a prior

determination of competence may be probative in determining whether a

defendant’s “mental infirmities” keep a defendant from entering a voluntary and

knowing plea. See State v. Leonhart, 4th Dist. Washington No. 13CA38, 2014-

Ohio-5601, ¶ 42.
Lawrence App. No. 20CA3                                                             7


       {¶11} Moreover, during Appellant’s subsequent plea hearing and

consistent with its Crim.R. 11 obligation, the trial court personally advised and

informed Appellant of all the aforementioned procedural safeguards and

constitutional rights, and Appellant responded affirmatively that she understood

the constitutional rights she was waiving in pleading guilty. And contrary to

Appellant’s argument, she also indicated that she understood the nature of the

charges, the effect of the plea, and the maximum penalty involved; and that after

accepting the plea, the trial court could proceed to sentencing. There were no

responses from Appellant indicating her acceptance of the plea was any less

than voluntary and knowing, nor did she exhibit either irrational behavior

or unusual demeanor at the plea hearing that could suggest otherwise. See

State v. Alvarado, 4th Dist. Ross No. 14CA3423, 2014-Ohio-5374, ¶ 16.

([P]revious competency evaluations established that although [appellant]

experienced depression, he was competent to stand trial, he did not exhibit

either irrational behavior or unusual demeanor at the plea and sentencing

hearing * * .”).

       {¶12} In sum, we find that the two mental evaluations together with the

trial court’s subsequent plea colloquy with Appellant support that her plea was

voluntary, knowing and intelligent. Accordingly, we reject Appellant’s first

argument in support of her first assignment of error that her mental infirmities

caused her plea to be less than knowing, intelligent, and voluntary.

       {¶13} Appellant also argues that because the trial court was aware that

she was taking psychotropic drugs while in jail, it had an obligation to conduct
Lawrence App. No. 20CA3                                                              8


further inquiry into her mental state, but did not, which rendered her plea

involuntary under Damon, 191 F.3d 561.

       {¶14} In Damon, the appellant was charged with murder. During his plea

hearing, the appellant informed the trial court that he was taking a drug to treat

depression. When the trial court asked Appellant if he knew anything about the

drug, defendant’s counsel responded:

          Your Honor, all we have for you is the hospital's records with
          regards to treatment. I think there is a name of a medication on
          it, Elantin, or something of that nature. [footnote omitted] And it
          shows—“impaired judgment” is in the notes, as well as other
          things. We can provide these to the Court. Id. at 565.

Yet, the trial court never asked any follow up questions about whether the drug

could impair the defendant’s ability to enter a “competent and voluntary plea.” Id.

at 563.

       {¶15} On appeal, the appellant in Damon argued that his plea was not

knowing or voluntary because the trial court failed to inquire regarding the effects

of the drug. The Fourth Circuit Court of Appeals agreed, finding that

          the district court was put on direct notice that [appellant] could be
          under the influence of a drug while entering his plea. [Appellant]
          told the court that he was “currently” under the influence of
          antidepressant medication. His lawyer said he thought the name
          of the drug was Elantin “or something of that nature.” The lawyer
          added that “impaired judgment” was listed as a side effect. This
          information should have raised a red flag for the district court as
          to [appellant]'s competence to plead guilty. However, the court
          simply continued with the routine Rule 11 colloquy without
          following up on the drug information or making any further inquiry
          into [appellant]'s mental state or the possibility that his judgment
          could be impaired.

Id. at 565.
Lawrence App. No. 20CA3                                                                9


Consequently, the court of appeals remanded the cause to the trial court “for a

determination of whether [the appellant’s] medication had the capability to affect

his mental faculties sufficiently to render him incompetent to enter a guilty plea.”

Id. at 566. Concluding that “[i]f [appellant’s] medication did not have the

capability of undermining the validity of his guilty plea, the plea may stand.

Otherwise, it should be vacated. Id.

       {¶16} We begin our analysis by reiterating that prior to her plea hearing,

Appellant was found to be competent, and where a defendant’s competence is

not otherwise an issue, a “trial court may not find a defendant incompetent to

stand trial solely because he/she is receiving or has received psychotropic drugs

or other medication.” State v. Shepherd, 3rd Wyandot No. 16-09-03, 2009-Ohio-

3317, ¶ 8, citing R.C. 2945.37(G), (F). Moreover, even assuming that Appellant

was still taking psychotropic drugs at the time of her plea hearing, her case is

distinguishable from Damon. Unlike in Damon, Appellant had a competency

evaluation that noted she was on psychotropic drugs, and still recommended that

she was competent to stand trial, which the trial court adopted. Therefore, unlike

in Damon, where there was no determination prior to appellant’s plea by anyone

regarding the effect of the psychotropic drugs that he was taking, in the instant

case the trial court could “reasonably assume” based on Appellant’s mental

reports that the psychotropic drugs that Appellant was taking did not cause her to

be incompetent. State v. Mink, 101 Ohio St. 3d 350, 2004-Ohio-1580, 805

N.E.2d 1064, ¶ 68.
Lawrence App. No. 20CA3                                                            10


       {¶17} Further, at Appellant’s plea hearing, the trial court asked Appellant if

she was “presently under the influence of any drugs, alcohol, or any other mind

altering substance as you sit here today that may affect your ability to understand

my questions or your ability to uh, formulate a response thereto?” The Appellant

responded: “No.”

       {¶18} And, finally, similar to our analysis regarding Appellant’s first

argument, there were no unusual answers or responses from Appellant during

her plea hearing that would suggest that she was impaired by any psychotropic

drugs that she may have been taking. See State v. Tinney, 5th Dist. Richland No.

2011 CA 41, 2012-Ohio-72, ¶ 30. (“There was no indication [during

the plea proceedings] by defendant or by his conduct that he was in any way

impaired by psychotropic drugs. He was lucid, oriented as to time and place[,]

and his conduct and demeanor gave no indication that his plea was other than

voluntary.”).

       {¶19} Therefore, we reject Appellant’s argument that the trial court’s

failure to further inquire into the effects of any psychotropic drugs that Appellant

may have taken during her plea hearing rendered her plea to be less than

knowing, voluntary, and intelligent.

       {¶20} Having rejected both of Appellant’s arguments, we overrule her first

assignment of error that her plea was not knowing or voluntary.

                           ASSIGNMENT OF ERROR II

       {¶21} In her second assignment of error, Appellant argues that she was

denied effective assistance of counsel because her counsel advised her to plead
Lawrence App. No. 20CA3                                                             11


guilty to aggravated murder. Appellant argues that at minimum her counsel had

an obligation to alert the trial court that her client was on “medication for serious

mental health issues.” She further argues that the record shows that she was

“steadfast” in her refusal to plea bargain.

Finally, she argues the fact that her counsel waived a presentence investigation

(“PSI”), provided no evidence of mitigation, and did not prepare Appellant for

sentencing, was evidence that her counsel was ineffective.

       {¶22} In response, the State argues that the record is totally devoid of

anything that would support that her counsel was ineffective. In response to

Appellant’s argument that her attorney waived a PSI, failed to present mitigating

evidence, and did not prepare Appellant for sentencing, the State argues these

issues are not evidence that her counsel was ineffective because the parties

reached a plea agreement in which the State agreed to and recommended a

minimum sentence in return for Appellant pleading guilty.

        {¶23} “To prevail on an ineffective assistance claim, a defendant must

show: ‘(1) deficient performance by counsel, i.e., performance falling below an

objective standard of reasonable representation, and (2) prejudice, i.e., a

reasonable probability that, but for counsel's errors, the proceeding's result would

have been different.’ ” State v. Conant, 4th Dist. Adams No. 20CA1108, 2020-

Ohio-4319, ¶ 28, quoting State v. Short, 129 Ohio St.3d 360, 2011-Ohio-3641,

952 N.E.2d 1121, ¶ 113. Failure to either prong of this test “is fatal to the claim.”

Id, citing Strickland v. Washington, 466 U.S. 668, 697, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984).
Lawrence App. No. 20CA3                                                             12


       {¶24} “The defendant ‘has the burden of proof because in Ohio, a properly

licensed attorney is presumed competent.’ ” State v. Moore, 4th Dist. Lawrence

No. 19CA13, 2020-Ohio-4321, ¶ 18, 158 N.E.3d 111, quoting State v. Gondor,

112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 62. This court “ ‘must

indulge a strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action “might be

considered sound trial strategy.” ’ ” Id., quoting Strickland at 689, quoting Michel

v. Louisiana, 350 U.S. 91, 101, 76 S.Ct. 158, 100 L.E. 83 (1955).

       {¶25} Appellant argues that her counsel was ineffective because she

failed to inform the trial court of any medications Appellant was taking at the time

of the plea. Having rejected Appellant’s argument that psychotropic drugs may

have invalidated her plea, her use of that argument to support her ineffective

assistance of counsel claim also fails.

       {¶26} Appellant pleaded guilty in return for a recommended, lesser

sentence (life with possibility of parole after 23 years) than she could have

received had she gone to trial (life sentence without the possibility of parole).

Consequently, Appellant’s counsel’s failure to request a PSI, prepare for

sentencing, and present mitigating evidence was not deficient representation as

these actions were unnecessary in light of the plea offered.

       {¶27} Finally, Appellant alleges that prior to her plea she had steadfastly

opposed to a plea, thereby implying that her counsel was somehow ineffective

when she accepted the plea on the day of trial. “The pressure of an imminently
Lawrence App. No. 20CA3                                                              13


impending trial is one of the ordinary hazards to which criminal defendants, and,

for that matter, all litigants, are regularly exposed,” State v. Minter, 2nd Dist.

Clark No. 2004-CA-7, 2005-Ohio-307, ¶ 13. Consequently, a feeling of

“pressure” upon a defendant “is an inevitable consequence of plea bargaining on

the courthouse steps.” We find no evidence in the record that Appellant’s

decision to plead guilty at trial was anything other than the inherent pressure of a

trial. Therefore, we find no evidence Appellant’s counsel performed deficiently in

accepting the plea bargain at trial on Appellant’s behalf.

       {¶28} Accordingly, we overrule Appellant’s second assignment of error.

                                    CONCLUSION

       {¶29} Having overruled both of Appellant’s assignments of error, we affirm

the trial court’s judgment entry of conviction.



                                                          JUDGMENT AFFIRMED
Lawrence App. No. 20CA3                                                              14


                                JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed
to Appellant.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Lawrence County Common Pleas Court to carry this judgment into execution.

         IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS
COURT, it is temporarily continued for a period not to exceed sixty days upon the
bail previously posted. The purpose of a continued stay is to allow Appellant to
file with the Supreme Court of Ohio an application for a stay during the pendency
of proceedings in that court. If a stay is continued by this entry, it will terminate at
the earlier of the expiration of the sixty-day period, or the failure of the Appellant
to file a notice of appeal with the Supreme Court of Ohio in the forty-five-day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of sixty days, the stay will terminate as of the date of such
dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Abele, J.: Concur in Judgment and Opinion.


                                    For the Court,


                                    BY: ____________________________
                                       Kristy S. Wilkin, Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.